—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered July 21, 1988, convicting him of rape in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant’s motion for a severance of the counts of the indictment. The charges against the defendant were properly joined pursuant to CPL 200.20 (2) (c) (see, People v Kurtz, 51 NY2d 380; People v Famulari, 146 AD2d 710; People v Barksdale, 140 AD2d 531, 532; People v Collins, 136 AD2d 720).
We have examined the defendant’s remaining contentions and find that they are not preserved for appellate review (CPL 470.05 [2]; People v Udzinski, 146 AD2d 245) or without merit. Bracken, J. P., Lawrence, Sullivan and Balletta, JJ., concur.